OFFICE   OF THE   ATlORNMGENERAL   OF TEXAS
                          AUSTIN




Honorable George II. Sheppard
conptroller 03, PubUo A~oouatr
~twbln,Texas.




                                                            .




          Thfhequsrrtfoa hns arisen ln.thle deyatmnt
    as to whether a witaelre traveling  to euoh oourt
    or gand jury on a railway pass or ia. a sttte
    autor,obile would be entitled  to thb three oents   a
    per nLle aa lndloated la the above quoted seatiqn
    of Art101e 1030, C.C*P*
                                                                    ,- -
                                                                    ‘. .ll6


    Hooorablr Oeorfa Ii. Sheppard, pago 0



              *In some lmtaaoea witnessoe are carrled
        to oourt by peaae offlaers   or rtute patrolmen
        In atato owned auixcnobilesb Fould ouch wit-
,       tie33 be ontltlod to hla thr?a oents n tila?n
1
    .          Prior to Its’ amendaent, SootIOn 1 Of Art1010 lo%,
    V.A.C.C.P., provided t&at such altnoasa
              “a . , ohall,.ba allOwed his actual tra-
        volin~ aznmees. not etoesdinr: 4 cmts gor
        ZiiTF~oia~.to and r:;turnin:: fro31 the oour5
        orrend    jury, by thg naaroat practical   coa-
        VQ~MQO,and two dollars per dry for each
        dcy he “--?y necessarily bo aboont iron haze
        as a witness In such oaaa.W
               You cm respectfully    ~dvlsod tkst it is the oyinion
    or this de~artmnt that auoh ~~ltnesses would bo entitled       to
    thz% oorits Far mile .f,oln”, to and returnini: fro;? the oourt
    or @md jury by the nearest praotioal. cowsyar.as.        ‘.%ethrr
    they truvelled 02 a railway ;ms, with seats officera, la
    jbte om~d auto?nobllss, or in their own sutonoblles        would
    be Imatjerlal.
               However, we wish to >olnt out that State cmployoes
    oannot olals tr~vazing expsases fro?! the ztate and also
    frm the court ln stats oases+ See Subdivision U(a) OS
    saction 2 of tha Departmental Amroprlation    Bill, 47th Logir-
    lature or Tons, which roads as tollowr;
               “a, No traveling erponsoi shall be
*        olaixid, allowed, or pnld ualees Incurred while
         travelinir, on State business.   My 9tete
         0rricid or saployee sntitlsd to traveiI0g
         ~XPXNJ~Sout of state appropriations     herein
         made, who Is la~ally or oiiicially   raquired
         to be preeant at the trial of any State 0880,
         shall not alctin; trovelln~ ox~onses fro?, the
         St&t& aid ulfio from the Court vjhersir. zld
         CRBO5s :\sadlng. It by oYersi@t, duplioata
         cl~~lzs are fllud for said travollzq ox.p.sra
         and oolleoted, then naid offioors   or
         e~gloyeoe s>&ll rel&buroe ani? refund to
         tho X-ate Treaauror an amount equal to thr
c




        reapactive amount oolleotsd  under such
        xitnoss iaer and mlleugr olalm.*




    WF xeaw




                                                  :